EXAMINER'S AMENDMENT

It is initially noted that claims 1-15 have been previously cancelled by the applicant.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1) The second claim numbered 23 is amended as follows:
[[]] 24. (New) The method of claim 22 wherein the mint oil is spearmint oil at a concentration of up to 1.0%.

2) Claim 24 is amended as follows:

[[]] 25. (New) The method of claim 16 wherein the mouthwash further consists essentially of at least one an anti-inflammatory oil selected from the group consisting of holy basil oil and clove oil.
3) Claim 25 is amended as follows:

[[]] 26. (New) The method of claim [[] 25 wherein the at least one anti-inflammatory oil is holy basil oil (Ocimum tenuiflorum) at a concentration of up to 0.5%.

4) Claim 26 is amended as follows:

[[26]] 27. (New) The method of claim [[]] 25 wherein the at least one anti-inflammatory oil is clove oil at a concentration of at least 0.01%.

5) Claim 27 is amended as follows:

[[]] 28. (New) The method of claim 16 wherein the mouthwash further consists essentially of xylitol at a concentration of at least 5% and at least one mint oil selected from the group consisting of wintergreen oil and spearmint oil.

6) Claim 28 is amended as follows:

[[28]] 29. (New) The method of claim 16 wherein the mouthwash further consists essentially of xylitol at a concentration of at least 5% and at least one anti-inflammatory oil selected from the group consisting of holy basil oil and clove oil.

7) Claim 29 is amended as follows:

[[29]] 30. (New) The method of claim 16 wherein the mouthwash further consists essentially of (c) at least one mint oil selected from the group consisting of wintergreen oil and spearmint oil and (d) at least one anti-inflammatory oil selected from the group consisting of holy basil oil (Ocimum tenuiflorum) and clove oil.

8) Claim 30 is amended as follows:

[[30]] 31. (New) The method of claim 16 wherein the mouthwash further consists essentially of (c) at least one mint oil selected from the group consisting of wintergreen oil and spearmint oil, (d) at least one oil selected from the group consisting of holy basil (Ocimum tenuiflorum) oil and clove oil and (e) xylitol at a concentration of at least 5%. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The claims are directed to a method for reducing gingival inflammation by at least 25% as measured on the Loe-Silness gingival index comprising the step of daily administration for a period of 60 seconds of a mouthwash consisting essentially of Dead Sea salt at a concentration of about 0.5% to about 3.0% and aloe vera leaf juice at a concentration of at least 50%. 
The closest prior art determined by the Examiner is that of Ajmera (J. Indian Society of Periodontology, Vol. 17(4), Jul-Aug 2013, 435-438) and Maddahi (US 10,813,877). Ajmera teaches application of aloe vera in the form of a mouthwash produces a significant anti-inflammatory effect after three months using the Loe-Silness gingival index (pg 436, Results). However, in the Declaration by the applicants dated 05/13/2022, the applicants found that application of the claimed method produced a reduction of gingival inflammation of at least 25% on the Loe-Silness gingival index after only one week of treatment. Thus, in view of the declaration, the claimed method possesses a marked improvement that is not taught or suggested by the prior art.
Regarding the Maddahi patent, claim 5 recites a method of reducing the gingival inflammation by at least 25% as measured on the Low-Silness gingival index using the method of claim 1, which comprises Dead Sea salt at a concentration of from 0.5% to 1.5%; aloe vera juice at a concentration of at least 40%; xylitol at a concentration of at least 7.5%; coconut oil; one or more essential oil selected from wintergreen and peppermint oils; and/or essential oil of spearmint at a concentration of up to 1%. However, the claimed concentration, as evidenced by applicant’s declaration dated 05/13/2022, unexpected shows a method comprising only Dead Sea salt and aloe vera juice produces the same results. As such, the result is supportive of nonobviousness. As set forth in MPEP 2144.01(II)(B), “the omission of an element and retention of its function is an indicium of nonobviousness.” In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612